Case 3:16-cv-02010-WWE Document 71-1 Filed 11/16/18 Page 1 of 23




                  Exhibit A
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page1 2ofof2223



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



 TYSON MANKER, on behalf of himself and
 all others similarly situated, and NATIONAL
 VETERANS COUNCIL FOR LEGAL                                         Civil Action No.
 REDRESS, on behalf of itself, its members,                        3:18-cv-372 (CSH)
 and all others similarly situated,

                 Plaintiffs,                                    NOVEMBER 15. 2018
  v.

 RICHARD V. SPENCER, Secretary of the
 Navy,

                 Defendant.


          RULING ON PLAINTIFFS' MOTION FOR CLASS CERTIFICATION

HAIGHT, Senior District Judge:

       Plaintiffs bring this class action on behalf of Navy and Marine Corps veterans who were

allegedly denied discharge upgrades by the Naval Discharge Review Board in a manner violative of

the Administrative Procedure Act and the Fifth Amendment. Plaintiffs move this Court to certify

"a proposed class consisting of all Navy, Navy Reserve, Marine Corps, and Marine Corps Reserve

veterans of the Iraq and Afghanistan Era who: (a) were discharged with less than honorable

discharges[;] (b) have not received discharge upgrades to Honorable; [and] (c) have diagnoses of

PTSD, TBI, or PTSD-related conditions, or records documenting one or more symptoms of PTSD,

TBI, or PTSD-related conditions at the time of discharge, attributable to their military service." Doc.

12 at 1. This Ruling resolves the motion.




                                                 -1-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page2 3ofof2223



                                   I. STANDARD OF REVIEW

       "The party seeking class certification bears the burden of establishing by a preponderance of

the evidence that each of Rule 23's requirements has been met." Myers v. Hertz Corp., 624 F.3d 537,

547 (2d Cir. 2010). The Court may "accept the complaint allegations as true in a class certification

motion." Shelter Realty Corp. v. Allied Maint. Corp., 574 F.2d 656, 661 n.15 (2d Cir. 1978).

       "[A] district court may only certify a class if it 'is satisfied, after a rigorous analysis,' that the

requirements of Rule 23 are met." In re Am. Int'l Grp., Inc. Sec. Litig., 689 F.3d 229, 237–38 (2d

Cir. 2012) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011)). However, "[r]ule

23 is given liberal rather than restrictive construction, and courts are to adopt a standard of

flexibility." Marisol A. v. Giuliani, 126 F.3d 372, 377 (2d Cir. 1997) (internal citation omitted). "In

determining whether class certification is appropriate, a district court must first ascertain whether

the claims meet the preconditions of Rule 23(a) of numerosity, commonality, typicality, and

adequacy." Teamsters Local 445 Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d 196,

201–02 (2d Cir. 2008).

       A court must then determine whether one of three conditions listed under Rule 23(b) is met.

Fed. R. Civ. P. 23(b). Plaintiffs seek certification under Rule 23(b)(2), [Doc. 12-1 ("Pls. Mem.") at

15], which applies where "the party opposing the class has acted or refused to act on grounds that

apply generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole." Fed. R. Civ. P. 23(b)(3). "Rule 23(b)(2) applies only

when a single injunction or declaratory judgment would provide relief to each member of the class."

Dukes, 564 U.S. at 360–61.




                                                    -2-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page3 4ofof2223



                                II. FACTUAL BACKGROUND

       The following is derived from Plaintiffs' complaint, [Doc. 1 ("Compl.")], allegations of which

are taken as true for the purposes of this Ruling.

       Upon discharge, military personnel receive a certification characterizing their service, e.g.,

"Honorable" or "Dishonorable," which affects their eligibility for veterans' benefits and services.

Compl. ¶¶ 6–7. Veterans may apply to a review board, such as the Naval Discharge Review Board

("NDRB"), to upgrade their discharge characterization. Id. ¶ 9. In 2014, then-Secretary of Defense

Chuck Hagel instructed the NDRB and other boards to give "special" or "liberal" consideration to

applications from veterans diagnosed with post-traumatic stress disorder ("PTSD") and to consider

PTSD and PTSD-related conditions as "potential mitigating factors in the misconduct that caused"

a lesser characterization than "Honorable." Id. ¶¶ 11–12; see also Doc. 1-1 ("Hagel Memo").

Congress codified the "liberal consideration" policy in 2016. See 10 U.S.C. § 1553(d)(3)(A)(ii)

(2016); Compl. ¶ 13.

       Notwithstanding the policy change, the NDRB granted discharge upgrades in only 15 percent

of cases in which PTSD was alleged to have been a factor in characterization. Id. ¶ 180. This is in

stark contrast to rates, 45 percent and 37 percent, respectively, by the Army Discharge Review Board

and Air Force Discharge Review Board. Id. ¶ 180. Plaintiffs allege that the NDRB inconsistently

applies the policy as first set forth by the Hagel Memo, often without sufficient explanations to back

up its decisions denying an upgrade. Id. ¶¶ 183–86. Moreover, the NDRB fails to timely publish

or publish at all these decisions despite legal obligations to make this information public. Id. ¶ 188.

The lack of clear precedent, in terms of both quality and quantity, causes confusion about the

NDRB's standards for upgrading characterizations. Id. ¶ 189.


                                                 -3-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page4 5ofof2223



       In the case at bar, it is not clear whether the NDRB denied Named Plaintiff Tyson Manker's

application to upgrade his discharge characterization from the Marine Corps notwithstanding his

PTSD diagnosis, which under the Hagel Memo should have worked in his favor. Id. ¶¶ 26, 58,

60–61, 84–94. In addition to failing to provide adequate explanations, the NDRB's decision also

made multiple factual errors and misapplied decision-making rules. Id. ¶¶ 84–94.

       The other Named Plaintiff, the National Veterans Council for Legal Redress ("NVCLR"),

is a non-profit that assists veterans with less-than-Honorable discharges, such as John Doe, and

educates the public about veterans issues. Id. ¶¶ 96–101. Like Manker, Doe also developed PTSD

from his time at war but was denied an upgrade discharge by the NDRB. Id. ¶¶ 118, 127, 140, 146.

The NDRB most recently denied Doe an upgrade in a 2017 decision that acknowledged his PTSD

status, but nonetheless stated that it did not excuse or mitigate the misconduct that led to his

characterization. Id. ¶ 147.

       Plaintiffs file this action against Defendant Richard V. Spencer, in his official capacity as

United States Secretary of the Navy, to challenge the NDRB's characterization upgrade decision-

making procedures, which are allegedly in violation of the Administrative Procedure Act and the

Fifth Amendment's due process protections. Id. at 3–4.

                                       III. DISCUSSION

       Pending before the Court is Plaintiffs' Motion for Class Certification. Doc. 12. They seek

certification of a proposed class of "all Navy, Navy Reserve, Marine Corps, and Marine Corps

Reserve veterans who served" between October 7, 2001, and the present, and who:

               (a) were discharged from the Navy, Navy Reserve, Marine Corps, or
               Marine Corps Reserve with less-than-Honorable statuses, including
               General and Other-than-Honorable discharges but excluding Bad


                                               -4-
         Case
          Case3:16-cv-02010-WWE
               3:18-cv-00372-CSH Document
                                 Document 71-1
                                          33 Filed
                                               Filed11/15/18
                                                     11/16/18 Page
                                                               Page5 6ofof2223



                Conduct or Dishonorable discharges;

                (b) have not received upgrades of their discharge statuses to
                Honorable; and

                (c) have diagnoses of PTSD, [traumatic brain injury ("TBI")], or other
                related mental health conditions, or records documenting one or more
                symptoms of PTSD, TBI or other related mental health conditions at
                the time of discharge, attributable to their military service under the
                Hagel Memo standards of liberal or special consideration.

Pls. Mem. at 16.

A.       Standing and Exhaustion

         Defendant asserts that the Court cannot even consider class certification because it lacks

jurisdiction to grant injunctive relief sought by Plaintiffs. Doc. 19 ("Def. Mem.") at 9. Specifically,

Defendant asserts that this Court lacks jurisdiction because Plaintiffs cannot establish Article III

standing—they purportedly cannot show an injury in fact nor can this Court provide the relief sought.

Id. at 9–10; see Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (outlining elements of

standing: injury in fact, causation, and redressability). Defendant also argues that the Court should

not consider this case because Plaintiffs have not exhausted administrative remedies. Def. Mem. at

14–15.

         "A motion for class certification is not an occasion for examination of the merits of the case."

Caridad v. Metro-North Commuter R.R., 191 F.3d 283, 291 (2d Cir. 1999), overruled by In re IPO,

471 F.3d 24, 42 (2d Cir. 2006) (citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177 (1974)).

Since Claridad and Eisen, this rule has evolved to recognize that class certification analysis may

sometimes require a Court to resolve a merits dispute. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 351 (2011) (noting "rigorous analysis" of Rule 23 requirements will often entail "some overlap



                                                   -5-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page6 7ofof2223



with the merits of the plaintiff's underlying claim"). "If any factual disputes arose as to any of the

requirement elements of Rule 23, such questions could be resolved at this early stage of the

proceedings." Butto v. Collecto Inc., 290 F.R.D. 372, 379–80 (E.D.N.Y. 2013) (clarifying what

remains of the Caridad decision, including legal proposition that it is improper for a court to assess

merits unrelated to a Rule 23 requirement). However, the Court is limited when answering merits

dispute within the context of determining class certification. See Amgen, Inc. v. Connecticut Ret.

Plans & Trust Funds, 568 U.S. 455, 466 (2013) ("Rule 23 grants courts no license to engage in free-

ranging merits inquiries at the certification stage. Merits questions may be considered to the

extent—but only to the extent—that they are relevant to determining whether the Rule 23

prerequisites for class certification are satisfied.").

        This Court understands its responsibility at this stage to resolve factual disputes if they

concern one of the requirements for a class action under Rule 23 of the Federal Rules of Civil

Procedure. However, to the extent a merits issue does not involve a Rule 23 requirement, resolution

of the issue at this time is neither necessary nor appropriate. The Court also cautions that any factual

determinations made in this ruling are not "binding on the trier of fact in its determination of the

merits." Johnson v. Nextel Comms. Inc., 780 F.3d 128, 138 (2d Cir. 2015).

        Defendant seems to frame standing as a jurisdictional issue that ought to be resolved

immediately by raising merits disputes within his argument regarding lack of standing, e.g., when

contending there is no injury in fact. However, he cites no precedent that the Court must decide on

standing before class certification when these issues are not interdependent. See Def. Mem. at 13–14

(citing cases standing for proposition that sometimes a court may need to resolve mixed questions

of merits and class certification at the certification stage). Indeed, this Court granted parties' joint


                                                   -6-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page7 8ofof2223



request to allow Defendant to file his answer to Plaintiffs' complaint, in which he would presumably

first raise defenses like jurisdictional ones, until after the class certification issue was resolved. See

Doc. 10 at 1 ("Parties wish to resolve issues regarding class certification prior to briefing the

Defendant's Answer, Motion to Dismiss, or other responsive pleading."); Doc. 11. Defendant will

have the opportunity to raise such defenses and other issues outside of this present motion. The

Court thus declines to address issues that are wholly unrelated to class certification at the moment.

Accordingly, the Court will address factual disputes raised by Defendant's standing and exhaustion

arguments only when and if they arise in the Court's Rule 23 analysis, detailed infra.

B.      Rule 23(a) Requirements

        Rule 23(a) of the Federal Rules of Civil Procedure sets forth the conditions, all of which

must be met, to certify a class: "(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or defenses

of the representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class." Fed. R. Civ. P.

23(a). The Court will examine each of these requirements in detail, and then, if satisfied, proceed

with a Rule 23(b) analysis.

        1.      Numerosity

        The first factor for class certification is numerosity, which refers to the prerequisite that the

proposed class of plaintiffs must be so large that joinder is "impracticable." Fed. R. Civ. P. 23(a)(1).

See also Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck-Medco Medco Managed

Care, L.L.C., 504 F.3d 229, 244–45 (2d. Cir. 2007) ("The numerosity requirement in Rule 23(a)(1)

does not mandate that joinder of all parties be impossible—only that the difficulty or inconvenience


                                                   -7-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page8 9ofof2223



of joining all members of the class make use of the class action inappropriate."). "Numerosity is

presumed for classes larger than forty members." Pennsylvania Pub. Sch. Emps.' Ret. Sys. v. Morgan

Stanley & Co., Inc., 772 F.3d 111, 120 (2d Cir. 2014) (citing Consol. Rail Corp. v. Town of Hyde

Park, 47 F.3d 473, 483 (2d Cir. 1995)).

       Defendant does not appear to contest that Plaintiffs' proposed class satisfies the numerosity

requirement. Def. Mem. at 18. However, it is the Plaintiffs' affirmative burden to demonstrate all

class action factors, and so the Court will examine Plaintiffs' arguments. See Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 350 (2011). Plaintiffs submit that the NDRB has denied more than 85

percent of applications from hundreds of veterans with PTSD since issuance of the Hagel Memo.

Pls. Mem. at 17. These applications were improperly subjected to the "presumption of regularity in

governmental affairs," which unfairly disadvantaged them Id. at 17–18. Plaintiffs also cite

additional statistics concerning the number of Navy and Marine Corps veterans with less-than-

Honorable discharges and those with PTSD, TBI, or related diagnoses. Id. at 18.

       The Second Circuit presumption for numerosity has been met. Even if the NDRB denied 85

percent of only a hundred PTSD-affected Navy and Marine Corps veterans' applications, there would

be at least eighty-five applicants who may have a claim. See Pennsylvania Pub. Sch. Emps.' Ret.

Sys., 772 F.3d at 120 (holding forty members meets the presumption for numerosity). Joinder would

likely be burdensome and impracticable.

       2.      Commonality

       The commonality prong asks whether "there are questions of law or fact common to the

class." Fed. R. Civ. P. 23(a)(2). "Commonality requires the plaintiff to demonstrate that the class

members 'have suffered the same injury.'" Dukes, 564 U.S. at 349–50 (quoting Gen. Tel. Co. of Sw.


                                                -8-
       Case
        Case3:16-cv-02010-WWE
              3:18-cv-00372-CSH Document
                                 Document71-1
                                          33 Filed
                                              Filed11/15/18
                                                    11/16/18 Page
                                                              Page910
                                                                    of of
                                                                       2223



v. Falcon, 457 U.S. 147, 157 (1982)). This requirement goes beyond having "suffered a violation

of the same provision of law." Dukes, 564 U.S. at 350. Rather, the claims of the class "must depend

upon a common contention . . . of such nature that it is capable of classwide resolution—which

means that determination of its truth or falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke." Id. What matters is "the capacity of a classwide proceeding

to generate common answers apt to drive the resolution of the litigation." Id.

        As Plaintiffs point out, "for the purposes of Rule 23(a)(2), [e]ven a single [common] question

will do." Pls. Mem. at 19 (quoting Dukes, 564 U.S. at 359 (internal quotation marks omitted)).

Nonetheless, Plaintiffs offer five potential common questions. Pls. Mem. at 19–21. These questions

concern, in brief, whether Defendant acted arbitrarily and capriciously without supporting evidence,

frustrated class members' ability to prepare successful applications, failed to maintain important

records, improperly practiced a policy of presuming regularity in government affairs, and

demonstrated a systemic institutional bias against class members. Id. Defendant maintains the

answer to all these questions is "no." Def. Mem. at 19–22. He asserts that "Plaintiffs have provided

no evidence establishing commonality or typicality about the claims in this case that would make

class certification appropriate." Id. at 21.

        Before delving into the commonality analysis, the Court finds it appropriate to first examine

Defendant's injury-in-fact argument. Deciding on whether class members have suffered the "same

injury" necessarily asks whether there is an injury in the first place. Defendant contends that the

Hagel Memo did not apply to Named Plaintiffs at the time of their applications, so "no injury in fact

to the Plaintiffs or the purported class []is traceable to the actions of the Defendant." Id. at 10–11.

Plaintiffs believe otherwise and point to multiple alleged facts that suggest the Hagel Memo did


                                                  -9-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page1011ofof2223



apply, or, at least, the NDRB referred to the Hagel Memo during the relevant time period. Doc. 25

("Pls. Reply") at 3.

        On the basis of the limited facts known to the Court so far, Plaintiffs have demonstrated an

injury in fact that is a "concrete and particularized harm" to a "legally protected interest." Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). The proposed class of veterans appears to have

suffered an injury—a denied upgrade of their discharge certification—which, in turn, affected their

eligibility for benefits like the GI Bill program, and, ironically, PTSD treatment from the Department

of Veterans Affairs. Compl. ¶¶ 7–8, 62–63. Moreover, their injury seems traceable to the

Department of the Navy's alleged misapplication of the Hagel Memo and related policy. Defendant

acknowledges that the "NDRB referenced the Hagel Memo without indicating how or to what extent

it was applying the memo's guidance." Def. Mem. at 11. Defendant also acknowledges that the

NDRB began applying the liberal consideration standard after Congress codified the standard in

December 2016, but Under Secretary Andrew Kurta had to issue "clarifying guidance" in August

2017. Id. at 6–7; see also Doc. 12-2 ("Kurta Memo"). All of this seems to suggest, at the very least,

internal confusion within the NDRB about the Hagel Memo's applicability during and after the

consideration of applications from veterans with PTSD, raising the common question of when

exactly veterans were legally entitled to a more generous review standard. Defendant appears to

point to issuance of the Kurta Memo as the operative date, [Def. Mem. at 7], whereas Plaintiff

believes it to be much earlier, [Pls. Reply at 3]. At this point of litigation, the evidence that Plaintiff

has presented before discovery, e.g., invocation of the Hagel Memo in NDRB decisions and

implementation of de novo review for previously denied applications, is enough to suggest the actual

operative date could have been before the Kurta Memo, and thus, the proposed class may have


                                                   -10-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page1112ofof2223



suffered an injury in fact traceable to the Defendant during the relevant time period.

        Returning to the heart of parties' commonality arguments, the Court first looks at Defendant's

contention that Plaintiffs have failed to satisfy the burden of proof to show commonality, and so their

proposed common questions must be answered in the negative. Def. Mem. at 19–22. Defendant is

correct when asserting that Plaintiffs "must be prepared to prove that there are in fact [ . . . ] common

questions of law or fact." Def. Mem. at 19 (quoting Dukes, 564 U.S. at 350). However, Defendant

misunderstands the evidentiary burden at this stage. In his analysis of each of Plaintiffs' proposed

questions, Defendant is in effect contending that Plaintiffs must be able to provide evidence in

support of their answers to the proposed questions at the class certification stage. That is only one

way of approaching the commonality question. Dukes, 564 U.S. at 352–354 (describing Falcon's

two ways of bridging the conceptual gap between an individual's claim and the existence of a class

suffering the same injury). Moreover, although applied to Rule 23(b)(2), the Supreme Court has

stated that class certification "requires a showing that questions common to the class predominate,

not that those questions will be answered, on the merits, in favor of the class." Amgen, Inc. v.

Connecticut Ret. Plans & Trust Funds, 568 U.S. 455, 459 (2013). This is because the purpose of

class certification is "not to adjudicate the case; rather it is to select the method best suited to

adjudication of the controversy fairly and efficiently." Id. at 460 (citations and internal quotation

marks omitted). See also In Re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litig., 256

F.R.D. 82, 90 (D. Conn. 2009) ("[T]he pertinent legal inquiry at class certification is not whether the

plaintiffs have proven [] the merits . . . but rather whether class-wide impact may be proven by

evidence common to all class members." (citing In re Urethane Antitrust Litig., 251 F.R.D. 629, 636

(D. Kansas 2008) (internal quotation marks omitted))).


                                                  -11-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page1213ofof2223



       The Court accordingly turns to whether resolving Plaintiffs' proposed common questions will

result in common answers that are "central to the validity of each one of the claims in one stroke."

Dukes, 564 U.S. at 350. That appears to be so. Plaintiffs' questions challenge the NDRB's

procedures and standards in place when evaluating applications from PTSD-affected veterans, not

the NDRB's denials themselves. This approach strikingly echoes the Supreme Court's approval of

a way by which courts can approach the commonality issue: "if the employer 'used a biased testing

procedure to evaluate both applicants for employment and incumbent employees, a class action on

behalf of every applicant or employee who might have been prejudiced by the test clearly would

satisfy the commonality and typicality requirements of Rule 23(a).'" Dukes, 564 U.S. at 353 (quoting

Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 159 n.15 (1982)). For example, one of Plaintiffs'

allegations is that the NDRB presumed regularity in government affairs, which biased the proposed

class because of the "widespread systemic irregularities in mental health treatment and administrative

separation processes within the Navy and Marine Corps." Pls. Mem. at 20. Finding common

answers to Plaintiffs' questions would consequently aid resolution of class members' claims "in one

stroke," e.g., by helping to determine whether the NDRB's adjudication process under presumed

regularity indeed disadvantaged them even though such veterans were supposed to have been entitled

to a more generous standard. See Dukes, 564 U.S. at 350. The centralized decision-making process,

in which one panel of five members decides on all applications for discharge upgrades, also favors

one lawsuit for all class members over multiple lawsuits for multiple members. See Pls. Mem. at

25.

       Defendant stresses that the discharge process is a highly individualized review, with the

outcome dependent upon the applicant's unique circumstances. Def. Mem. at 22. However,


                                                -12-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page1314ofof2223



Plaintiffs are not challenging the outcome of any individual case. Rather, they are challenging the

general policies that allegedly disadvantage the proposed class members' applications, regardless of

their applications' individual merits. The low approval rates of discharge upgrades by the NDRB,

in contrast to those of their counterparts in the Army and the Air Force, suggest a systemic difference

in overall practice by the NDRB. See Compl. at 181. Plaintiffs' proposed questions home in on this

systemic difference by asking what exactly was the NDRB's policy and how did it differ from the

guidance that the NDRB should have followed. There may well be applications from PTSD-affected

veterans who would still be denied an upgrade under a "liberal consideration" standard, but the

merits of any individual NDRB characterization review is not at issue in this lawsuit. The process

is what is at issue.

        Defendant also points out that there are varying due process rights that apply to the different

ways a service member can separate from the Navy or Marine Corps. Def. Mem. at 23. For

example, a Sailor or Marine who "meets requisite service requirements or is recommended for an

other than honorable discharge" will go through an administrative separation board or a Board of

Inquiry. Id. Plaintiffs do not appear to argue this point, and indeed, their grievances are aimed at

the NDRB, not any other adjudicatory board. This can be remedied by narrowing the proposed class

definition. Accordingly, the Court will revise the proposed class definition, in part, to limit the class

to those who "have not received upgrades of their discharge statuses to Honorable" from the NDRB

only, to avoid a blanket inclusion of those denied upgrades to Honorable from all Navy records-

correction boards.

        With this limitation in place, the proposed class of members fulfill the requirements of the

commonality prong. They share the "same injury" of being subject to the NDRB's purportedly unfair


                                                  -13-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page1415ofof2223



review process for characterization upgrade applications. A single lawsuit on their behalf would

answer the questions raised by Plaintiffs, and likely other questions, common to all members'

individual claims and conclude with a result appropriate for all members.

       3.      Typicality

       Typicality is similar to commonality and asks if "the claims or defenses of the representative

parties are typical of the claims or defenses of the class." Fed. R. Civ. P. 23(a)(3); Gen. Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982).

     As with commonality, typicality helps determine "whether under the particular circumstances

maintenance of a class action is economical and whether the named plaintiff's claim and the class

claims are so interrelated that the interests of the class members will be fairly and adequately

protected in their absence." Falcon, 457 U.S. at 157 n.13. "Typicality requires that the disputed

issue[s] of law or fact occupy essentially the same degree of centrality to the named plaintiff's claim

as to that of other members of the proposed class." Mazzei v. Money Store, 829 F.3d 260, 272 (2d

Cir. 2016); see also Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993) ("[T]ypicality requirement

is satisfied when each class member's claim arises from the same course of events and each class

member makes similar legal arguments to prove the defendant's liability."). The "mere fact that an

aggrieved private plaintiff is a member of an identifiable class of persons . . . is insufficient to

establish his standing to litigate on their behalf of all possible claims of discrimination against a

common employer." Falcon, 457 U.S. at 159 (discussing a class action brought by a Mexican-

American employee against employer for racially discriminatory hiring and promoting practices).

A plaintiff must show more for a court to infer that his treatment was typical of the defendant's

practices. Id. at 158. "When it is alleged that the same unlawful conduct was directed at or affected


                                                 -14-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page1516ofof2223



both the named plaintiff and the class sought to be represented, the typicality requirement is usually

met irrespective of minor variations in the fact patterns underlying individual claims." Robidoux,

987 F.2d at 936–37.

       Plaintiffs present two veterans' experiences as representative of the NDRB's general treatment

of certification upgrade applications from those with PTSD, TBI, or PTSD-related conditions.

Named Plaintiff Manker had presented evidence to the NDRB of his PTSD diagnosis, but the

NDRB's rejection of his application purportedly failed to apply the "liberal consideration" standard.

Compl. ¶ 86. Doe, a member of Named Plaintiff NVCLR, also developed PTSD from his military

service, but was denied an upgrade from the NDRB for each of his three applications. Id. ¶ 146.

        The Court has examined the NDRB "Discharge Review of Decisional Document[s]" for

Manker and Doe. Docs. 1-3, 1-4, 1-5. It is arguably unclear from the NDRB's explanation of their

denials what standard is being used nor when PTSD would mitigate misconduct. For example, the

NDRB concluded that although Manker "may feel that PTSD was the underlying cause of his

misconduct, the record reflects willful misconduct that demonstrated he was unfit for further

service." Doc. 1-3 at 8. Manker, who was discharged for drug use and failing to prevent two junior

Marines from using drugs, allegedly turned to illegal substances to soothe his PTSD symptoms.

Compl. ¶¶ 54–56. This all occurred before Manker's PTSD diagnosis. Id. ¶¶ 60–61. It seems quite

plausible to the Court that someone could suffer symptoms or decline to seek treatment for a yet-to-

be-diagnosed condition, and indeed, this is something that the Hagel Memo acknowledged,

especially for Vietnam veterans who served before PTSD was recognized as a legitimate medical

condition, as a reason to implement a "liberal consideration" policy. Doc. 1-1 at 1 ("Quite often,

however, the records of Service members who served before PTSD was recognized, including those


                                                -15-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page1617ofof2223



who served in the Vietnam theater, do not contain substantive information concerning medical

conditions in either Service treatment records or personnel records."). And yet, the NDRB's decision

appears to use a stricter standard that seems to disbelieve that Manker could have suffered from

PTSD without an official diagnosis and that his PTSD could have influenced his "willful" actions.

        The two NDRB explanations for denying Doe's applications, attached as exhibits to the

Complaint, also include the same or similar lines about how, despite the applicant's belief, PTSD did

not excuse his "willful misconduct." See Docs. 1-4 at 4, 1-5 at 6. Along with other similarities

between Manker and Doe's experiences, this suggests that the NDRB may have used the same

standard to decide on applications for certification upgrades, but it was likely not the "liberal

consideration" standard that Plaintiffs allege should have been used instead. This is also the chief

contention of this class action suit. Manker and Doe both allegedly suffered the same injury of

having been subject to the NDRB's usage of an incorrect standard, which is also the injury that they

allege applies to proposed class members. Resolution of their claims would seem to resolve class

members' claims because all of the claims arise from the NDRB's general policies and practices. See

Robidoux v. Celani, 987 F.2d 931, 936–37 (2d Cir. 1993) (explaining the typicality requirement is

met when named plaintiffs and the proposed class suffer from the same unlawful conduct). Hence,

Plaintiffs' claims are typical of the class. For this reason too, the Court rejects Defendant's argument

that review of certification upgrades is too individualized for a class-wide resolution. As explained

supra, Plaintiffs' claims challenge the general policies allegedly disadvantaging both Named

Plaintiffs' and the proposed class members' applications, regardless of their applications' individual

merits. The Court is satisfied that the legal arguments Named Plaintiffs would be making are those

that other proposed class members would be making as well because they have suffered the same


                                                 -16-
         Case
          Case3:16-cv-02010-WWE
               3:18-cv-00372-CSH Document
                                 Document 71-1
                                          33 Filed
                                               Filed11/15/18
                                                     11/16/18 Page
                                                               Page1718ofof2223



injury from the NDRB, and thus finds that Plaintiffs have satisfied the requirements of the typicality

prong.

         4.     Fair and Adequate Representation

         The fourth and final requirement of Rule 23(a) states that "the representative parties will

fairly and adequately protect the interests of the class." Fed. R. Civ. P. 23(a)(4). The rule "'serves

to uncover conflicts of interest between named parties and the class they seek to represent,' as well

as the 'competency and conflicts of class counsel.'" In re Payment Card Interchange Fee & Merch.

Disc. Antitrust Litig., 827 F.3d 223, 231 (2d Cir. 2016) (quoting Amchen Prods., Inc. v. Windsor,

521 U.S. 591, 625, 626 n.20 (1997)). "Adequacy is twofold: the proposed class representative must

have an interest in vigorously pursuing the claims of the class, and must have no interests

antagonistic to the interests of other class members." In re Payment Card, 827 F.3d at 231 (quoting

Denney v. Deutsche Bank AG, 443 F.3d 253, 268 (2d Cir. 2006)).

                To assure vigorous prosecution, courts consider whether the class
                representative has adequate incentive to pursue the class's claim, and
                whether some difference between the class representative and some
                class members might undermine that incentive. To avoid antagonistic
                interests, any fundamental conflict that goes to the very heart of the
                litigation, must be addressed with a structural assurance of fair and
                adequate representation for the diverse groups and individuals among
                the plaintiffs.

In re Payment Card, 827 F.3d at 231 (2d Cir. 2016) (citations and internal quotation marks omitted).

The Court should also consider whether "plaintiff's attorneys are qualified, experienced and able to

conduct the litigation." Baffa v. Donaldson, Lufkin & Jenrette Sec.Corp., 222 F3.d 52, 60 (2d Cir.

2000) (citing In re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1991)).

         Named Plaintiffs appear to have adequate incentive to pursue claims on behalf of the class,



                                                -17-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page1819ofof2223



fulfilling the "vigorous prosecution" requirement. They seek fairer adjudication procedures, under

which they believe they would qualify for certification upgrades. A change in procedures would

benefit both Named Plaintiffs and proposed class members by at least affording them the belief that

their applications will be held up to the correct standards. See Robinson v. Metro-North Commuter

R.R. Co., 267 F.3d 147, 171 (2d Cir. 2001), abrogated on other grounds by Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338 (2011) (explaining the "vigorous prosecution" requirement is met when

plaintiffs "stand to benefit from any class-wide injunctive relief that may be ordered").

       Defendant's arguments with respect to the adequate representation prong are mainly aimed

at the second requirement of having no antagonistic fundamental interests. He claims that Plaintiffs,

by seeking judicial intervention, delay proposed class members from receiving relief because they

would otherwise get relief from immediately re-applying to the NDRB. Def. Mem. at 24. This claim

has two fatal weaknesses. First, this assumes that the NDRB has already remedied its review

process, a fact that the parties dispute. Pls. Reply at 9–10; Def. Mem. at 24. Second, even if it were

true the NDRB process was already fixed, Defendant has not explained how Plaintiffs' and proposed

class members' interests are fundamentally antagonistic to one another. Plaintiffs seek relief in the

form of having the NDRB adhere to the proper procedures and standards—a fundamental interest

of both Plaintiffs and class members. "In this regard, the interests of the class members are

identical." Marisol A v. Giuliani, 126 F.3d 372, 378 (2d Cir. 1997) (discussing how interests of

children in the custody of the child welfare system and of those outside the system were identical

because plaintiffs sought "broad based relief" requiring improvement of all of the system's services).

The Court fails to see how interests would be in conflict here. If the Plaintiffs ultimately prevail,

then class members will benefit from a properly reformed NDRB review process. If the Defendant


                                                -18-
       Case
        Case3:16-cv-02010-WWE
             3:18-cv-00372-CSH Document
                               Document 71-1
                                        33 Filed
                                             Filed11/15/18
                                                   11/16/18 Page
                                                             Page1920ofof2223



prevails, then class members will have confidence that their upgrade applications are being reviewed

fully and fairly.

        As for the qualifications of counsel, the Court is satisfied. Plaintiffs' attorneys, Yale Law

School's Veterans Legal Services Clinic and Jenner & Block LLP, have had significant experience

litigating class actions, some on behalf of veterans, and litigating individual veterans' claims against

military review boards. See Docs. 12-2, 12-3. The Court finds that Plaintiffs have adequately

fulfilled the fair and adequate representation requirement. Accordingly, Plaintiffs have met the

prerequisites for class certification under Rule 23(a) of the Federal Rules of Civil Procedure.

C.      Rule 23(b)(2) Requirements

        The Court has concluded that the four requirements of Rule 23(a) are satisfied, and so it now

turns to the second step as detailed in Rule 23(b). Although Rule 23(b) allows for three different

types of class actions, Plaintiffs seek class certification under only one of them: Rule 23(b)(2). Pls.

Mem. at 15. Rule 23(b)(2) allows for class certification if "the party opposing the class has acted

or refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole." Fed. R. Civ. P.

23(b)(2). The Court will thus only apply a Rule 23(b)(2) analysis.

        "Rule 23(b)(2) applies only when a single injunction or declaratory judgment would provide

relief to each member of the class. It does not authorize class certification when each individual

class member would be entitled to a different injunction or declaratory judgment against the

defendant. Similarly, it does not authorize class certification when each class member would be

entitled to an individualized award of monetary damages." Wal-Mart Stores v. Dukes, 564 U.S. 338,

360–61 (2011). "The key to the (b)(2) class is 'the indivisible nature of the injunctive or declaratory


                                                 -19-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page2021ofof2223



remedy warranted—the notion that the conduct is such that it can be enjoined or declared unlawful

only as to all of the class members or as to none of them.'" Id. at 360 (internal citation omitted).

       Plaintiffs seek injunctive relief, asking the Court on behalf of the class to direct "measures

sufficient to ensure that Defendant establishes constitutionally and statutorily compliant adjudication

procedures," and "measures sufficient to ensure that Defendant meaningfully and consistently applies

its own procedural standards in considering the effects of class members' PTSD when determining

whether to upgrade their discharge statutes." Compl. at 41. Defendant contends that such injunctive

relief is unneeded because the NDRB is already following the proper policy, and, in any case, class-

wide relief is inappropriate for the individualized nature of the NDRB review process. Def. Mem.

at 25. These issues have been addressed supra; the parties dispute whether the NDRB is currently

following policy as set forth by the Hagel Memo, and Plaintiffs are challenging the general

procedures governing the NDRB's evaluation of upgrade applications, not individual determinations.

The Court agrees with Plaintiffs that "[w]hile the outcome of any single NDRB proceeding may

depend to some extent on individual facts, Defendant's [alleged] systemic failure to apply its own

official standards is a general course of conduct uniting the proposed class." Pls. Mem. at 33. The

injunctions sought would provide relief to each member of the class because, although they would

not guarantee each member an upgrade to an "Honorable" disposition, they would ensure that their

applications are being reviewed under the standard that both Plaintiffs and Defendant say applies to

the NDRB. Accordingly, the Court finds that Plaintiffs have met the threshold for a class action

under Rule 23(b)(2).




                                                 -20-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page2122ofof2223



                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiffs' motion for class certification, [Doc. 12], is GRANTED.

       In accordance with Rule 23(c)(1) of the Federal Rules of Civil Procedure, the Court certifies

the following class:

       Veterans who served during the Iraq and Afghanistan Era—defined as the period between

October 7, 2001, and the present—who:

               (a) were discharged from the Navy, Navy Reserves, Marine Corps, or

               Marine Corps Reserve with less-than-Honorable statuses, including

               General and Other-than-Honorable discharges but excluding Bad

               Conduct or Dishonorable discharges;

               (b) have not received upgrades of their discharge statuses to

               Honorable from the NDRB; and

               (c) have diagnoses of PTSD, TBI, or other related mental health

               conditions, or records documenting one or more symptoms of PTSD,

               TBI, or other related mental health conditions at the time of

               discharge, attributable to their military service under the Hagel Memo

               standards of liberal or special consideration.

       The representatives of the class will be all Named Plaintiffs, and class counsel will be the

Yale Law School's Veterans Legal Services Clinic and Jenner & Block LLP.

       This order may be altered or amended before final judgment. Fed. R. Civ. P. 23(c)(1)(C).

       The Court also reminds parties of its [14] previous order, directing Defendant to file a

responsive pleading within 30 days of this decision and parties to exchange initial disclosures and


                                               -21-
      Case
       Case3:16-cv-02010-WWE
            3:18-cv-00372-CSH Document
                              Document 71-1
                                       33 Filed
                                            Filed11/15/18
                                                  11/16/18 Page
                                                            Page2223ofof2223



file a proposed schedule for remaining deadlines within 45 days of this decision. A proposed

interim schedule is due within 30 days if either party appeals this decision.



               It is SO ORDERED.

       Dated: New Haven, Connecticut
              November 15, 2018




                                                       /s/ Charles S. Haight, Jr.
       .                                               CHARLES S. HAIGHT, JR.
                                                       Senior United States District Judge




                                                -22-
